In an action to recover a sum of money, in which plaintiff was granted summary judgment by order of the District Court, Nassau County, Second District, Wantaugh Part, dated June 4, 1974, defendant appeals (by permission) and as limited by its brief, from so much of an order of the Appellate Term of the Supreme Court, Ninth and Tenth Judicial Districts, dated December 12, 1974, as, upon reversing the order of the District Court and denying plaintiff’s motion for summary judgment, did not grant it (defendant) summary judgment. Order affirmed insofar as appealed from, with $20 costs and disbursements. There are issues of fact which require a trial. Hopkins, Acting P. J., Martuscello, Cohalan, Christ and Munder, JJ., concur.